DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04). As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of “, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.

Drawings
The drawings are objected to because Figures 6, 7, 13, 25 and 26 fail to be line drawings.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all the elements like the sensor, the controller, indicator and so that are included in the aid device as recited in the claims and identified as electronic device (300) in the specification must be shown in the aid device that is mounted on the golf club or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara (US Patent Application Publication No. 2017/0120123) in view of XXXX.
Regarding claim 1, Hagiwara discloses a golf swing playing aid device (see all Figures), comprising: an electronic device mounted with a structure that is adapted to be mountable or removable from a golf club (10), the electronic device comprising: a rotational sensor adapted to detect a change in rotation relative to at least one axis (16, 21); a controller operably coupled to the rotational sensor (14); and an indicator operably coupled to the controller (215); wherein the controller is configured to: establish an initialized orientation of the at least one axis with the rotational sensor; determine the change in rotation of the at least one axis relative to the initialized orientation of the at least one axis as detected by the rotational sensor (paragraph 150 -168+ and see Figures 15-17. It is discussed in these paragraphs and in the abstract that the system has a predetermined position that can be considered as initialized orientation, rotation angle calculation is disclosed. The reference discloses a sound output procession portion (215 and see paragraph 133) that is considered as an indicator however the reference does not explicitly disclose if rotation is greater than a threshold amount, for the indicator to indicate if threshold amount is exceeded.  Redgard discloses a device that is configured to provide instantaneous feedback related to a motion fault of a studied sports motion performed by the user (see paragraphs 185-195, see also claims 1-4). Even though Redgard does not explicitly disclose the indicator to disclose change in rotation is greater than a threshold amount, it teaches the concept of alerting a golfer when a fault happens during his/her swing practice. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing to modify the Hagiwara reference to be able to alert the user when a threshold amount is exceeded in order to give provide a feedback to the user in real time that he/her has over-rotated the golf swing.

Regarding claim 2, Hagiwara discloses the threshold amount as a non-adjustable value pre-programmed into the controller (paragraph 16 discloses that the computer uses predetermined information).

Regarding claim 3, Hagiwara does not explicitly disclose if the threshold amount is adjustable by the user. However, It would have been obvious to one having ordinary skill in the art at the time of the invention was made to (describe modification), since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding claims 4 and 5, the references as recited in claim 1, disclose an interface (operation and display sections 22 and display section of Hagiwara and see paragraph 52 of Redgard). However, the references do not explicitly disclose if the initialized orientation is established when the electronic device is powered on. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing, since applicant has not disclosed that initializing the orientation when the electronic device when power is on solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the devices used in the Hagiwara or Redgard references.

Regarding claim 6, Hagiwara’s angular sensor (14) is not explicitly disclosed as a gyroscope. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use a gyroscope, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 7,  the rotational sensor is adapted to detect a change in rotation relative to only a single axis (see paragraph 85 of Hagiwara).

Regarding claim 8, paragraph 133 discloses that the indicator (215)  including audible/voices or sounds.

Regarding claim 9, paragraph 111 of Hagiwara discloses readable memory as recited.  The use of battery/power source is not explicitly disclosed in the reference. However, it would have been obvious to one having ordinary skill in art before the effective filing of the invention to include a battery since it was known in the art that the device will need a power supply like a battery to function.

Regarding claim 10, swing analysis section (20) of Hagiwara includes 23 and 25 that are considered as an interface adapted for interaction with a user.

Regarding claim 11, the electronic device of Hagiwara includes a communications circuit for communicating information to a user (18).

Regarding claim 14, as shown in Figure 2 of Hagiwara wherein the structure is mountable to the golf club such that the at least one axis (Y axis as shown) aligns with a shaft of the golf club.

Regarding claim 15, see rejections of claims 1 and 9 as discussed above.

Regarding claim 16, Hagiwara does not explicitly disclose if the aid device is removably mountable. It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to make the aid device to be removable since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Regarding claims 17 and 18, Hagiwara does not explicitly disclose if the golf swing playing aid is integrated into a golf club or if it is integrated into a handle of the golf club.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the aid element anywhere on the golf club, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 19, see rejection of claim 1 above. During normal use and operation of the Hagiwara reference in view of Redgard, the method steps as recited would obviously be performed.

Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of Parke et al. (US Patent Application Publication No. 2014/020093).
	Hagiwara does not explicitly disclose the structure as recited in the claims. Parke is one example of reference that teaches such type of structure as recited in the claims. Parke discloses an inner surface adapted for mounting to the golf club (106), and wherein an axial slot extends longitudinally along a length of the structure from one axial end opening to an opposite axial end opening (see Figures 1A-1C), in which the axial slot extends radially to open through the inner surface and to open through an outer surface of the structure to enable the structure with the electronic device to be mounted to or removed from the golf club via the axial slot (see 1A-2) and a locking mechanism 108,120,112). It would have been obvious to one of ordinary skill in the art to provide the Hagiwara refence with structure as taught by Parke in order to easily and readily attach and detach the golf aid device from the golf club shaft.


Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/Primary Examiner, Art Unit 3711